Citation Nr: 0526426	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  01-01 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.	Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection 
for heart disease.

2.	Entitlement to service connection for the residuals of a 
chest injury.

3.	Entitlement to a compensable rating for pleurisy.



REPRESENTATION

Appellant represented by:	Thomas Simon


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to March 
1941.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A February 2002 Board decision was 
vacated to allow the veteran to have a personal hearing.  In 
January 2004, these issues were remanded for further 
development, and now return again before the Board.

As noted in the January 2004 Remand Decision, the Board 
referred the raised issue of entitlement to nonservice-
connected pension benefits to the RO for the appropriate 
action.  That claim has not been adjudicated.  In addition, 
at the February 2003 hearing, the veteran appeared to raise 
the issue of clear and unmistakable error in an April 1946 RO 
decision.  These issues are referred to the RO for 
appropriate action.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).

The issue of entitlement to service connection for heart 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In October 1987, the Board denied the veteran's 
application to reopen his claim for service connection for 
arteriosclerotic heart disease.

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the October 
1987 Board decision.

3.  There is no medical evidence of a chest injury in 
service, or of any current residuals of a chest injury.

4.  The veteran's service-connected pleurisy is not 
productive of active disease or permanent residuals; there 
are no current symptoms or functional impairment related to 
pleurisy.


CONCLUSION OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the claim of service connection for 
heart disease.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 
2004); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001).  

2.  Service connection for residuals of a chest injury is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2004); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  The criteria for a compensable rating for pleurisy have 
not been met.  38 U.S.C.A. § 1155 (West 2004); 38 C.F.R. 
§§4.88c, 4.89, 4.97, Diagnostic Code 6732 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With regard to the issue of whether new and material evidence 
has been presented to reopen the claim of entitlement to 
service connection for heart disease, the Board finds that 
the RO has fully satisfied its duties of notice and 
assistance and that sufficient evidence is of record to 
decide the claim.  If there were any deficiency of notice or 
assistance, it is not prejudicial to the veteran, given the 
favorable nature of the Board's decision with regard to this 
issue.  No further assistance in developing the facts 
pertinent to the issue is required.

With regard to the issues of entitlement to service 
connection for residuals of a chest injury and a compensable 
rating for pleurisy, VA satisfied its duty to notify by means 
of an April 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant that was issued after the 
initial AOJ decision.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This notice was 
provided after the initial RO decision on these claims.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

I. Whether new and material evidence has been submitted to 
reopen a claim for service connection for arteriosclerotic 
heart disease.

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992). See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
arteriosclerotic heart disease.  In October 1987, the Board 
denied service connection for a cardiovascular disorder.  At 
that time, the Board considered records that included the 
veteran's service medical records, a 1942 VA examination, 
hospital records dated in 1945, and subsequent VA records 
dating to the 1980s.  The service medical records show that 
the veteran experienced chest pain and other symptoms that 
were attributed to myocarditis and angina pectoris, and due 
to which he was discharged from service.  VA granted service 
connection for this disorder.  However, in 1942 and 1945, 
medical reports showed no cardiac problems.  The Board notes 
that in April 1946, the RO changed the designation of the 
service-connected disability from that previously 
characterized as myocarditis and angina pectoris to the 
disability characterized as chronic pleurisy, evaluated as 
noncompensably disabling.  It also was noted that for many 
decades following service, no cardiovascular disorder was 
manifested or diagnosed until a period of hospitalization in 
1985, when an electrocardiogram revealed findings indicative 
of an old myocardial infarction.  The Board concluded that 
any cardiovascular disorder the veteran may have was not 
related to his period of active duty.

The evidence received since the October 1987 Board decision 
includes a VA examination report of May 2002 which noted a 
diagnosis of arteriosclerotic heart disease, status post 
treatment of supraventricular tachycardia in October 1998 and 
April 2001.  The examiner at that time indicated that in his 
opinion that the veteran's original service connected 
disability for the heart condition which was reduced to 0% 
after the cardiology examination, should have remained 0 
percent for a heart condition, and indicated that there may 
be a possibility that his current heart condition is related 
to the heart condition he had in the military.

The Board finds that new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the October 1987 Board decision.   
Furthermore, the evidence is material as to the presented 
question of service incurrence for heart disease.  See 38 
C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for a heart disease is reopened.  


II. Entitlement to service connection for residuals of a 
chest injury.

The veteran has indicated that he was struck in the chest by 
a log while on work detail during service in 1941, crushing 
his chest and causing him to be knocked unconscious.  He has 
stated that he was then rushed to the hospital in McDill 
Field in Tampa, Florida, where he was treated for an injury 
to the chest from February to June 1941.  Service medical 
records reflect that the veteran was treated at McDill from 
January 1941 until discharge from service, but not for an 
injury to the chest. Rather, the veteran was treated for 
chest pain attributed to heart and lung problems. He was 
discharged from service in 1941 due to what was then thought 
to be heart problems.  Service connection was eventually 
granted for myocarditis, chronic, and angina pectoris, later 
changed to pleurisy.

At the time of an April 1942 VA examination, the veteran 
reported that he had been experiencing chest pain in the left 
side of his chest over the previous year.  He stated that the 
pain began in November 1940 while on active duty, and 
described it as a sharp pain that lasted for approximately 
three weeks.  He stated that he did not work during the five 
months following separation from service because of pains in 
the left side of his chest.  The veteran stated that it hurt 
when he inhaled, but that "he [had] noticed no pain on 
inspiration since."  At the time of the April 1942 
examination, the veteran described the pain as dull and 
aching in character.  The veteran did not refer to or 
complain about any injury to the chest, nor were any 
residuals of an injury to the chest noted upon examination.  
A cardiovascular examination revealed normal findings.  His 
blood pressure was normal; there were no abnormal pulsations 
of the chest wall or of vessels of the neck.  Dyspnea was not 
prolonged following exercise.  All heart sounds were clear 
and of normal intensity. No murmurs were heard in all 
postures either before or after exercise.  A chest X-ray 
showed no cardiac enlargement, and a cardiogram was normal.  
The diagnosis was of no evidence of organic heart disease.  
The examiner, a cardiologist, noted that the veteran was 
service connected for myocarditis and anginal attacks. 
According to this examiner, there was no evidence by physical 
examination, X-ray, or cardiogram that such a condition 
existed at that time.

In October 1945, the veteran underwent another VA 
examination, apparently while hospitalized; at that time, he 
presented with complaints of chest pain.  His cardiovascular 
system was described as normal.  X-rays showed old thickened 
pleura, and the veteran was discharged "improved."  The 
diagnosis was of pleurisy, chronic.  No complaints or 
findings of residuals of a chest injury were noted.

A February 1946 VA examination, again while the veteran was 
hospitalized, reflects a diagnosis of chronic pleurisy.  His 
complaints were still of left chest pain. His cardiovascular 
system was described as normal. The veteran was again 
discharged "improved."

A VA chest X-ray taken in May 1982 reflects no residuals of a 
chest injury with bilateral apical pleural thickening noted.  
In June 1982 and December 1983, the veteran complained of 
tenderness of the chest walls, but again made no mention of 
any injury.  An electrocardiogram in 1985 showed findings 
indicative of an old myocardial infarction.  In May 1985, the 
veteran reported a chest injury in service and that he had 
had chest pain since then.  On physical examination, there 
was tenderness over the muscles of the left mammary area.  
There was no diagnosis of any residuals of a chest injury.  A 
report of VA hospitalization in 1986 shows a diagnosis of 
angina.  An August 1987 VA hospital summary shows that the 
veteran reported a two day history of left sided chest pain 
and also indicated that the pain was there for several years 
since he had an injury to the left side of the chest in the 
past in the 1940's when a log of wood fell on his chest 
during service.  On physical examination there was grade 
II/VI systolic murmur at the apex, otherwise, S1 and S2 
within normal limits.  The diagnoses included chest pains, 
predominantly musculoskeletal.  

In March 1988, a chest X-ray did not reflect residuals of a 
chest injury.  On VA examination in April 1990, the veteran 
reported an injury to the chest when a log fell on his chest 
which was said to have led to pleurisy.  The diagnoses 
include history of chest injury and pleurisy in the past.  

A June 2000 statement from F.D.H., M.D. indicates that he 
followed the veteran for lung disease.  Dr. H. stated that 
the veteran "has chest pain involving the left anterior chest 
wall related to an injury sustained in the military."

April 2001 outpatient treatment records noted a diagnosis of 
supraventricular tachycardia and chest pains, rule out 
ischemia.

The report of VA examination dated May 2002 indicates that 
the veteran reported sharp nonexertional left sided chest 
pains sometimes associated with dizziness, for which he used 
nitroglycerin.  Examination revealed COPD without 
infiltrates, but no active disease, and no indication of a 
prior chest injury.

In February 2003, the veteran testified that he received an 
injury to his chest in service during a logging accident.

A June 2004 report of VA examination indicates that the 
examiner reviewed the claims file.  It was noted that the 
veteran reported a history of an injury to the chest when a 
log rolled over his chest while cutting trees.  He reported 
that intermittently he has had chest wall pain since his 
discharge form the military.  The post service medical 
records were noted, including the June 2000 statement of Dr. 
H.  The assessment included previous pleuritic condition 
(history of chest wall trauma) and arteriosclerotic heart 
disease (ASHD) with history of paroxysmal supraventricular 
tachycardia.  The examiner stated an opinion that it is less 
likely than not that the veteran's current ASHD and 
paroxysmal supraventricular tachycardia are caused by or the 
result of his previous chest wall contusion/trauma (diagnosed 
as pleurisy).  The examiner stated that there is no evidence 
of previous chest wall trauma on radiologic examination and 
chest wall trauma is not a known contributor to ASHD.  

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  The evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).

As set forth above, the veteran's service medical records do 
not reflect any injury to the chest or findings of residuals 
of a chest injury.  Indeed, there is no evidence that the 
veteran reported a chest injury during the same period of 
time during which he reported chest pain.  Moreover, there is 
no evidence that the veteran has been treated for or 
diagnosed to have residuals of a chest injury since service.  
His treatment records, to include VA examinations, show no 
such diagnosis.  Most recently, the VA examiner in June 2004 
concluded that there was no evidence of previous chest wall 
trauma on radiologic examination and it was less likely that 
not that the current heart disease was due to the claimed 
injury.

The statement from Dr. H. that the veteran has left chest 
pain involving the left anterior chest wall related to an 
injury sustained in the military appears to be a 
transcription of the veteran's own history.  The April 1990 
VA examination report also noted a history of a chest injury 
based on the reported history of the veteran.  Medical 
reports which transcribe the veteran's contentions without 
enhancement cannot be considered medical evidence. See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, the 
reported history of a chest injury is contradicted by medical 
evidence, including X-rays taken closer in time to the 
alleged injury, which show no chest wall injury, only 
pleurisy, for which the veteran is already service connected.

Therefore, without evidence of a chest injury in service, a 
diagnosis since service, and a current showing of residuals 
of a chest injury, the preponderance of the evidence is 
against the claim.  The benefit of the doubt is not for 
application. 38 U.S.C.A. § 5107(b) (West 2004).



III.  Entitlement to a compensable rating for pleurisy.

Historically, the Board notes that the veteran was service 
connected initially, and discharged from service for, 
myocarditis, chronic, and angina pectoris, which was found to 
have preexisted service, but to have been aggravated therein.  
A September 1941 rating decision evaluated the veteran as 30 
percent disabling.  This evaluation was reduced to a 
noncompensable evaluation by a May 1942 rating decision, 
based on the results of a cardiovascular examination which 
revealed normal findings, and the veteran's disability was 
recharacterized as pleurisy, based on the findings of October 
1945 and February 1946 VA examinations.  The veteran did not 
again apply for an increased rating for this disability until 
the mid 1980s.  Since that time, the veteran has applied for 
an increased evaluation for his service connected pleurisy 
numerous times, and been continued at a noncompensable 
evaluation each time, based on medical evidence which does 
not show that the veteran currently has any pleurisy 
residuals.

Most recently, the veteran applied for an increased 
evaluation for his pleurisy in May 1999.  The relevant 
evidence of record includes the reports of outpatient 
treatment, and VA examinations.

None of the veteran's outpatient treatment records show any 
treatment for pleurisy.  

The veteran was diagnosed with severe chronic obstructive 
pulmonary disease, hypertension, and arteriosclerotic heart 
disease, status post treatment for supraventricular 
tachycardia, in October 1998 and April 2001.  

The report of VA examination dated May 2002 indicates that 
the veteran reported sharp nonexertional left sided chest 
pains sometimes associated with dizziness, for which he used 
nitroglycerin.  Examination revealed COPD without 
infiltrates, but no active disease, and no indication of a 
prior chest injury.  The examiner noted that, as to his 
residuals of pleurisy, no such chest X-ray findings were 
reported by the radiologist, and the examiner indicated that 
he did not feel that the veteran had any residuals of 
pleurisy, but had significant lung disability secondary to 
his severe chronic obstructive pulmonary disease.

The veteran received a VA examination in June 2004.  At that 
time, he was diagnosed with a previous pleuritic condition, 
with a history of chest wall trauma.  He was not noted to 
currently have any residuals of pleurisy.

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The Board notes that the veteran's pleurisy is currently 
rated as noncompensably disabling under Diagnostic Code 6732.  
Under 38 C.F.R. § 4.97, Diagnostic Code 6732 (2004), pleurisy 
is to be rated under 38 C.F.R. § 4.88c or 4.89, whichever is 
appropriate.  As the veteran was initially entitled to a 
rating under this code prior to August 19, 1968, a rating 
under 38 C.F.R. § 4.89 is appropriate.  Under 38 C.F.R. § 
4.89, which addresses the ratings for inactive non- pulmonary 
tuberculosis, for two years after the date of inactivity, 
following active tuberculosis, which was clinically 
identified during service or subsequently, a 100 percent 
disability evaluation is assigned.  Thereafter, for four 
years, or in any event, to six years after the date of 
inactivity, a 50 percent evaluation is warranted.  
Thereafter, for five years, or for 11 years after the date of 
inactivity, a 30 percent evaluation is warranted.  
Thereafter, in the absence of a schedular compensable 
permanent residual, a noncompensable (0 percent) evaluation 
is warranted.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 
noncompensably disabled for his service connected pleurisy.  
In this regard, the Board notes that there is no evidence of 
record to indicate that the veteran has any permanent 
residuals from his pleurisy, such that a compensable rating 
would be warranted.  In this regard, the Board notes the 
findings from a May 2002 VA examination, in which the 
examiner indicated that he did not think the veteran had any 
residuals of pleurisy, and that his significant lung 
disability was secondary to his severe COPD, and the findings 
from a VA examination dated June 2004 which noted a previous, 
but not current, pleuritic condition.  As the veteran has not 
been shown to currently have any residuals of pleurisy, the 
Board finds that a compensable rating is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for heart disease, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  

Entitlement to service connection for a chest injury is 
denied.

Entitlement to a compensable rating for pleurisy is denied.



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety to decide whether service connection for heart 
disease is warranted.  

Given the evidence suggesting that the veteran may have 
current disability due to service, the Board finds that he 
should be afforded a VA examination to determine the likely 
etiology of the currently demonstrated heart disease.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.   The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
heart disease.  All indicated tests must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
heart disease.  Based on his/her review 
of the case, the examiner should provide 
an opinion, with adequate rationale, as 
to the likelihood that the veteran has 
current heart disease due to disease or 
injury that was incurred in or aggravated 
by service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

2.  When the above development requested 
hereinabove has been completed, the RO 
should undertake a de novo review of the 
veteran's claim of service connection for 
heart disease.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


